                                  UNITED STATES DISTRICT COURT
 1                              NORTHERN DISTRICT OF CALIFORNIA
 2                                     OAKLAND DIVISION

 3   ALTAIR LOGIX LLC,                                      Case No. 4:18-cv-04985-HSG
 4                          Plaintiff,                       [PROPOSED] ORDER GRANTING
 5                                                           STIPULATED REQUEST PURSUANT TO
             v.                                              CIVIL L.R. 6-2 AN ORDER EXTENDING
 6                                                           THE DEADLINE TO COMPLETE
     ASUS COMPUTER INTERNATIONAL,                            MEDIATION
 7
                            Defendant.
 8                                                          DEMAND FOR JURY TRIAL

 9                                                          Judge: Hon. Haywood S. Gilliam, Jr.

10
11           The Stipulation requesting a change in the deadline to complete mediation is GRANTED.
12   IT IS ORDERED that the deadline to complete mediation is extended up to and including May 31,
13   2019.
14           PURSUANT TO STIPULATION, IT IS SO ORDERED.
15
16    DATED: 4/16/2019

17                                                          United States District Judge

18
19
20
21
22
23
24
25
26
27
28

                                                      -4-
     JOINT STIPULATION TO EXTEND THE DEADLINE TO COMPLETE MEDIATION
